UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-156409 Ad Systems Communications, Inc. (Exact name of Registrant as specified in its charter) Nevada 35-2372913 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 495 State Street Suite # 459, Salem, Oregon 97301 (Address of principal executive offices) 971-239-4166 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 410,800,000 common shares as of November 22, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T: Controls and Procedures 9 PART II – OTHER INFORMATION Item 1: Legal Proceedings 10 Item 1A: Risk Factors 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3: Defaults Upon Senior Securities 11 Item 4: Removed and Reserved 11 Item 5: Other Information 11 Item 6: Exhibits 11 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheet as of September 30, 2010 (unaudited) and December 31, 2009 (unaudited); F-2 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited); F-3 Consolidated Statement of Stockholders’ Equity (Deficit) for period from December 31, 2008 to September 30, 2010 (unaudited); F-4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009; and F-5 Notes to Consolidated Financial Statements; These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended September 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents AD SYSTEMS COMMUNICATIONS, INC. Consolidated Balance Sheets September 30, 2010 and December 31, 2009 (Unaudited) ASSETS September 30, December 31, CURRENT ASSETS Cash $ $ Refundable deposits - Trade accounts receivable, net Total Current Assets PROPERTY AND EQUIPMENT, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Advance payable - related parties Derivative liability Convertible notes payable, net Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, par value $0.001 per share 10,000,000 shares authorized; no sharesissued and outstanding - - Common stock; par value $0.001 per share490,000,000 shares authorized; 410,800,000 and316,800,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents AD SYSTEMS COMMUNICATIONS, INC. Consolidated Statements of Operations September 30, 2010 and December 31, 2009 (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, REVENUES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Depreciation - - Consulting fees Professional fees Bad debt expense - General and administrative Total Operating Expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSES) Loss on settlement of debt - - Loss on derivative liability - - Interest expense - - Total Other Income (Expenses) - - LOSS BEFORE TAXES Provision for Income Taxes - NET LOSS $ BASIC AND DILURED LOSSPER SHARE $ WEIGHTED AVERAGENUMBER OF SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. F-2 Table of Contents AD SYSTEMS COMMUNICATIONS, INC. Consolidated Statements of Stockholders’ Equity September 30, 2010 and December 31, 2009 (Unaudited) Common Stock Additional Paid-in Accumulated Total Stockholders' Equity Shares Amount capital Deficit (Deficit) Balance, December 31, 2008 $ Recapitalization - - Shareholder distribution - - - Net loss for the yearended December 31, 2009 - - - Balance, December 31, 2009 Common stock for services atat $0.06 per share - Common stock for debt atat $0.06 per share - Net loss for the nine months endedSeptember 30, 2010 - - - Balance, September 30, 2010 $ The accompanying notes are an integral part of these financial statements. F-3 Table of Contents AD SYSTEMS COMMUNICATIONS, INC. Consolidated Statements of Cash Flows September 30, 2010 and December 31, 2009 (Unaudited) For the Nine Months Ended September 30, OPERATING ACTIVITIES Net loss $ $ Adjustments to reconcile net loss to net cash provided (used) by operating activities: Depreciation - Bad debt expense Derivative liability - Loss on settlement of debt - Common stock issued for services - Changes in operating assets and liabilities (Increase) decrease in accounts receivable (Increase) decrease in refundable deposits - Increase (decrease) in accounts payable Net Cash Used in Operating Activities INVESTING ACTIVITIES Purchase of equipment - Net Cash Used in Investing Activities - FINANCING ACTIVITIES Proceeds from convertible note payable - Proceeds from related party advances Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ CASH PAID FOR: Interest $ $
